Abatement Order filed November 1, 2022




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-22-00741-CV
                                 ____________

ADAMS AND REESE LLP, ADAM MASSEY, AND CASSANDRA WALSH,
                          Appellants

                                       V.

        EMERALD ELECTRICAL CONSULTANTS LLC, Appellee


                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2022-25539

                           ABATEMENT ORDER

      Notice was filed on October 25, 2022 that appellee is in bankruptcy. Tex. R.
App. P. 8.1. According to the notice, on September 15, 2022, appellee, petitioned
for voluntary bankruptcy protection in the United States Bankruptcy Court for the
Northern District of Georgia under case number 22-20913-JRS. A bankruptcy
suspends the appeal from the date when the bankruptcy petition is filed until the
appellate court reinstates the appeal in accordance with federal law. Tex. R. App.
P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.